UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52059 PGT, Inc. 1070 Technology Drive North Venice, FL 34275 Registrant’s telephone number: 941-480-1600 State of Incorporation IRS Employer Identification No. Delaware 20-0634715 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £* Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 par value –53,654,496 shares, as of October 2, 2010. * Registrant is not subject to the requirements of Rule 405 of Regulation S-T at this time. PGT, INC. TABLE OF CONTENTS Page Number Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II. Other Information Item 1.Legal Proceedings 27 Item 1A.Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use Of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.Removed and Reserved 27 Item 5.Other Information 27 Item 6.Exhibits 28 - 2 - PART I — FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PGT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Three Months Ended Nine Months Ended October 2, October 3, October 2, October 3, (unaudited) (unaudited) Net sales $ Cost of sales Gross margin Selling, general and administrative expenses Income (loss) from operations ) ) Interest expense, net Other expense (income), net - 27 ) 33 Loss before income taxes ) Income tax (benefit) expense - ) 77 ) Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table of Contents PGT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands except per share amounts) October 2, January 2, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes, net Assets held for sale - Prepaid and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Current portion of long-term debt and capital lease obligations Total current liabilities Long-term debt and capital lease obligations Deferred income taxes Other liabilities Total liabilities Commitments and contingencies (Note 11) - - Shareholders' equity: Preferred stock; par value $.01 per share; 10,000 shares authorized; none outstanding - - Common stock; par value $.01 per share; 200,000 shares authorized; 53,690 and 35,672 shares issued and 53,654 and 35,303 shares outstanding at October 2, 2010 and January 2, 2010, respectively Additional paid-in-capital, net of treasury stock Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Table of Contents PGT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended October 2, October 3, (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization Provision for allowances of doubtful accounts Amortization of deferred financing costs Stock-based compensation Derivative financial instruments - 33 (Gain) loss on disposal of assets ) 83 Change in operating assets and liabilities: Accounts receivable ) 15 Inventories ) ) Prepaid and other assets ) Accounts payable, accrued and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Acquisition of assets - ) Proceeds from sales of equipment 20 78 Net change in margin account for derivative financial instruments ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Net proceeds from issuance of common stock - Payments of long-term debt ) ) Payments of financing costs ) - Acquisition of treasury stock (4
